Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
The certified copy has been filed in parent Application No. GB1708662, filed on May 31, 2017.
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.

Claim Status
Applicant’s amendment filed on 11/04/2021 has been entered. 
Claims 2-5, 7, 10-13, 15, 17-22, and 28-30 are pending. 
Claim 8 is cancelled.
Claims 2 and 29 are currently amended.  
Claims 2-5, 7, 10-13, 15, 17-22, and 28-30 are examined on the merits.

Claim Interpretation
	In order to ensure compact prosecution the terms MaO9_g19150, Ma04_g35640, Ma04_g31490, Ma01_g11540, and Ma07g19730 are interpreted to refer to any ACS or ACO gene in any banana species.  This is supported by the language of claims 17 and 18 which limit the claims to nucleic acids with 99% identity to SEQ ID NOs: 47-54.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 2-5,7-8, 10-11, and 29-30 remain rejected under 35 U.S.C. 103 as being unpatentable over Slaymaker (WO 2016/205613 Al) in view of Genbank Accession AY702076.1 (Roy Choudhury,S., 14-NOV-2008).
	This rejection is maintained for the reasons of record, because the amendments and remarks by Applicants in response to Office Action mailed on 11/04/2021, have been fully considered but not deemed persuasive.  See below for the response to Applicant’s remarks at the end of 35 USC 103 rejection.
The claims are drawn to a method of increasing shelf-life of banana by subjecting a banana plant cell to a DNA editing agent directed at a nucleic acid sequence encoding a component in an ethylene biosynthesis pathway and regenerating a plant from said plant cell (Claim 2).  The method of claim 2 further comprising harvesting the fruit of said plant (Claim 3).  The method of claim 2 wherein the plant is devoid of a transgene encoding the DNA editing agent (Claim 4).  The method of claim 2 wherein said mutation is homozygous (Claim 5) and wherein said mutation is a deletion, an insertion, an insertion/deletion (Indel), and a substitution (Claim 7).  The method of claim 2 where the component in an ethylene biosynthesis pathway is 1-aminocyclopropane-1-carboyxylate synthase (ACS) or ACC oxidase (ACO) (Claim 8).  The method of claim 2 where said DNA editing agent is a meganuclease, Zinc finger nucleases (ZFNs), transcription-activator like effector nucleases (TALENs) and CRISPR-Cas (Claim 10).  Where the DNA editing agent is CRISPR-Cas (Claim 11), the method of claim 8, wherein the ACO is Ma01_g11540.1 (SEQ ID NO: 20) and/or Ma07_g19730.1 (SEQ ID NO: 27) (Claim 29).  Finally the banana plant generated by the method of claim 2 (Claim 30).
With respect to claim 2, Slaymaker teaches a method to affect fruit-ripening by reducing ethylene production in paragraphs 1191 and 1192, where ethylene production is reduced through the use of CRISPR/Cas9 to suppress the expression of the endogenous 1-aminocyclopropane-1-carboxylic acid synthase (ACC synthase) gene and then regenerating a plant (Slaymaker, CRISPR ENZYME 
With respect to claim 2, Slaymaker does not teach the structure of a nucleic acid sequence encoding a component in an ethylene biosynthesis pathway in banana which would be required to target a component in an ethylene biosynthesis pathway in banana (Claim 2).
With respect to claims 3-5,7-8, 10-11, and 29 Slaymaker describes plant species to which these methods apply in paragraph 1110 which includes banana.  The method described by Slaymaker discloses the suppression of ACC synthase gene expression using CRISPR/Cas9 (Claims 8, 10, 11).  The instant claims refer to SEQ ID 9 which the instant disclosure describes as ACS.
With respect to claims 3-5,7-8, 10-11, and 29-30 Slaymaker does not teach the structure of a nucleic acid sequence encoding a component in an ethylene biosynthesis pathway in banana which would be required to target a component in an ethylene biosynthesis pathway in banana (Claim 2), harvesting the fruit (Claim 3), the method where the plant is devoid of a transgene encoding the DNA editing agent (Claim 4), the method where the mutation is in a homozygous form (Claim 5), the method wherein the mutation is a deletion, an insertion, an insertion/deletion (Indel), or a substitution (Claim 7).  
Genbank Accession AY702076.1 teaches the structure of Musa acuminata (Dwarf Banana) ACC synthase.
At the time of filing it would have been prima facie obvious to a person of ordinary skill in the art to target the sequence disclosed in Genbank Accession AY702076.1 encoding an ACC synthase gene in banana given the suggestion of Slaymaker (Claims 2, 8, 10-11, 29, and 30).  It also would have been obvious to a person of ordinary skill in the art to harvest the bananas from the plant regenerated after CRISPR/Cas9 editing (Claim 3).  Similarly, a person of ordinary skill in the art would have self-pollinated .

	Claims 2-5, 7-8, and 10-11 remain rejected under 35 U.S.C. 103 as being unpatentable over Slaymaker (WO 2016/205613 Al) in view of Genbank Accession EU106081.1 (Somasundram,C., 16-SEP-2007).	
	This rejection is maintained for the reasons of record, because the amendments and remarks by Applicants in response to Office Action mailed on 11/04/2021, have been fully considered but not deemed persuasive.  See below for the response to Applicant’s remarks at the end of 35 USC 103 rejection.
	The claims are drawn to a method of increasing shelf-life of banana by subjecting a banana plant cell to a DNA editing agent directed at a nucleic acid sequence encoding a component in an ethylene biosynthesis pathway and regenerating a plant from said plant cell (Claim 2).  For claims 3-5, 7-8, and 10-11 see above 35 USC 103 rejection, Slaymaker (WO 2016/205613 Al) in view of Genbank Accession AY702076.1.

	Slaymaker does not teach the structure of ACC Oxidase in banana which would be required to target a component in an ethylene biosynthesis pathway in banana (Claim 2).
	For claims 3-5, 7-8, and 10-11 see above 35 USC 103 rejection Slaymaker (WO 2016/205613 Al) in view of Genbank Accession AY702076.1.
	
	EU106081.1 teaches the structure of Musa acuminata (Dwarf Banana) ACC Oxidase.
At the time of filing it would have been prima facie obvious to a person of ordinary skill in the art to target the sequence disclosed in Genbank Accession EU106081.1 encoding an ACC Oxidase gene in banana given the suggestion of Slaymaker (Claims 2 and 15).  Accordingly, claims 2-5, 7-8, and 10-11 remain rejected under 35 U.S.C. 103 as being unpatentable over Slaymaker in view of Genbank Accession EU106081.1.

Claims 17-21 remain rejected as being unpatentable over Slaymaker (WO 2016/205613 Al) in view of Genbank Accession AY702076.1 as applied to claim 2 in the rejection under 35 USC 103 above and further in view of Xie (WO 2014/194190 A1).
	This rejection is maintained for the reasons of record, because the amendments and remarks by Applicants in response to Office Action mailed on 11/04/2021, have been fully considered but not 
The claims are drawn to the method of claim 2, wherein said DNA editing agent comprises a nucleic acid sequence at least 99% identical to a nucleic acid sequence selected from the group consisting of SEQ ID NO: 47-54 (Claim 17).  The method of claim 2, wherein said DNA editing agent comprises a nucleic acid sequence at least 99% identical to a nucleic acid sequence as set forth in SEQ ID NO:47 (Claim 18).  The method of claim 2, wherein said DNA editing agent comprises a nucleic acid as set forth in SEQ ID NO: 47 (Claim 19).  The method of claim 2, wherein said DNA editing agent comprises a plurality of nucleic acid sequences as set forth in: SEQ ID NO: 47-54 (Claim 20).  The method of claim 2, wherein said DNA editing agent comprises a plurality of nucleic acid sequences as set forth in SEQ ID NO: 47, 49, or 50 (Claim 21).  
Slaymaker in view of Genbank Accession AY702076.1 teaches all of the limitations of claim 2, see rejection under 35 U.S.C 103 above.  
Slaymaker in view of Genbank Accession AY702076.1 does not teach the use of the specific sequences described in claims 17-22; SEQ ID NO: 47-54.  These sequences are gRNAs which guide a gene editing protein to a specific DNA motif.
Xie teaches in lines 27-28 on page 3 and lines 1-6 on page 4 that gRNAs must be at least 15 base pairs, match exactly to their target, and contain a protospacer adjacent motif (PAM) which is often NGG (Xie, GENE TARGETING AND GENETIC MODIFICATION OF PLANTS VIA RNA-GUIDED GENOME EDITING, WO 2014/194190 Al, December, 04, 2014).  
At the time of filing it would have been prima facie obvious for a person of ordinary skill in the art to use the rules of gRNA design as described in Xie to develop gRNAs as described in claims 17-22 for use in the method of Slaymaker in view of AY702076.1.  It would have been obvious for the ordinary artisan to design the gRNAs described in claims 17-22 because Slaymaker in view of AY702076.1 teaches 
Claim 22 remains rejected as being unpatentable over Slaymaker (WO 2016/205613 Al) in view of EU106081.1 as applied to claims 2 in the rejection under 35 USC 103 above and further in view of Xie (WO 2014/194190 A1,).
	This rejection is maintained for the reasons of record, because the amendments and remarks by Applicants in response to Office Action mailed on 11/04/2021, have been fully considered but not deemed persuasive.  See below for the response to Applicant’s remarks at the end of 35 USC 103 rejection.
The claim is drawn to the method of claim 2, wherein said DNA editing agent comprises a plurality of nuecleic acid sequences set forth in SEQ ID NO: 51 and 53.  
The teachings of Slaymaker in view of EU106081.1 regarding claim 2 is discussed above. 
Slaymaker in view of EU106081.1 does not teach the use of the specific sequences described in claim 22; SEQ ID NO: 51 and 53.  These sequences are gRNAs which guide a gene editing protein to a specific DNA motif.
Xie teaches in lines 27-28 on page 3 and lines 1-6 on page 4 that gRNAs must be at least 15 base pairs, match exactly to their target, and contain a protospacer adjacent motif (PAM) which is often NGG (Xie, GENE TARGETING AND GENETIC MODIFICATION OF PLANTS VIA RNA-GUIDED GENOME EDITING, WO 2014/194190 Al, December, 04, 2014).  
 Slaymaker (WO 2016/205613 Al) in view of EU106081.1 as applied to claims 2 in the rejection under 35 USC 103 above and further in view of Xie (WO 2014/194190 A1).

	Claims 2-5, 7-13, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Slaymaker (WO 2016/205613 Al) in view of Huang, Genomic Organization of a Diverse ACC Synthase Gene Family in Banana and Expression Characteristics of the Gene Member Involved in Ripening of Banana Fruits, Agricultural and Food Chemistry, 2006 as evidenced by Genbank Accession AF056164.1 (Huang, P, 2006).
	This rejection is maintained for the reasons of record, because the amendments and remarks by Applicants in response to Office Action mailed on 11/04/2021, have been fully considered but not deemed persuasive.  See below for the response to Applicant’s remarks at the end of 35 USC 103 rejection.
The claims are drawn to a method of increasing shelf-life of banana by subjecting a banana plant cell to a DNA editing agent directed at a nucleic acid sequence encoding a component in an ethylene biosynthesis pathway selected from the group consisting of: Ma09_g19150, Ma04_g35640, Ma04_g31490, Ma01_g11540, and Ma07_g19730 and regenerating a plant from said plant cell (Claim 2).  The method of claim 2 further comprising harvesting the fruit of said plant (Claim 3).  The method of 
With respect to claim 2 Slaymaker teaches a method to affect fruit-ripening by reducing ethylene production in paragraphs 1191 and 1192, where ethylene production is reduced through the use of CRISPR/Cas9 to suppress 1-aminocyclopropane-1-carboxylic acid synthase (ACC synthase) gene expression and then regenerating a plant (Slaymaker, CRISPR ENZYME MUTATIONS REDUCING OFF-TARGET EFFECTS, December 22, 2016, WO 2016/205613 Al), this is also applicable to claim 30 of the instant application which claims a banana plant generated by the method of claim 2.  Additionally Slaymaker describes plant species to which these methods apply in paragraph 1110 which includes banana.  The method described by Slaymaker discloses the suppression of ACC synthase gene expression using CRISPR/Cas9 (Claims 8, 10, 11).  The instant claims refer to SEQ ID 9 which the instant disclosure describes as ACS.  Slaymaker additionally teaches the use of transient transfection to deliver the Cas9 enzyme system, this is a technique used in plant protoplasts wherein DNA is transfected into 
Slaymaker does not teach the structure of a nucleic acid sequence encoding a component in an ethylene biosynthesis pathway in banana which would be required to target a component in an ethylene biosynthesis pathway in banana (Claim 2), harvesting the fruit (Claim 3), the method where the mutation is in a homozygous form (Claim 5), the method wherein the mutation is a deletion, an insertion, an insertion/deletion (Indel), or a substitution (Claim 7).  
Huang teaches that ethylene is associated with fruit ripening in banana and that ACC synthase (ACS) genes are involved in the production of ethylene in fruits and that these genes have similar structures to homologous genes in tomato and Arabidopsis. Huang also teaches the sequence of GM-ACS-9 an ACS gene which was deposited in Genbank as accession AF056164.1.  This sequence has 100% identity to SEQ ID NO: 9 of the instant application.    
At the time of filing it would have been prima facie obvious to a person of ordinary skill in the art to delay fruit ripening in banana by reducing ethylene production by using a CRISPR system to target the sequence disclosed in Huang encoding an ACC synthase gene in banana given the suggestion of Slaymaker (Claims 2, 8, 10-13, and 30).  It also would have been obvious to a person of ordinary skill in the art to harvest the bananas from the plant regenerated after CRISPR/Cas9 editing (Claim 3).  It would have been obvious to a person of ordinary skill in the art to select a plant homozygous for the site specific targeted mutation after gene editing because this generates a stable line that can be maintained (Claim 5).  It would have been obvious for a person of ordinary skill in the art to use a targeted gene editing method to make a deletion, insertion, Indel, or a substitution because these mutations are made by the DNA editing enzyme of Slaymaker and could lead to altered function of the target gene (Claim 7).  .

	Claims 2-5, 7-8, 10-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Slaymaker (WO 2016/205613 Al) in view of NCBI Reference Sequence: XM_018824067.1, NCBI, October 25, 2016, as evidenced by NCBI Musa acuminata Annotation Release 101.	
	This rejection is maintained for the reasons of record, because the amendments and remarks by Applicants in response to Office Action mailed on 11/04/2021, have been fully considered but not deemed persuasive.  See below for the response to Applicant’s remarks at the end of 35 USC 103 rejection.
	The claims are drawn to a method of increasing shelf-life of banana by subjecting a banana plant cell to a DNA editing agent directed at a nucleic acid sequence encoding a component in an ethylene biosynthesis pathway selected from the group consisting of: Ma09_g19150, Ma04_g35640, Ma04_g31490, Ma01_g11540, and Ma07_g19730 and regenerating a plant from said plant cell (Claim 2).  Further the claims are drawn to the method of claim 2 wherein said component in said ethylene biosynthesis pathway is selected from the group consisting of SEQ ID NO: 13, SEQ ID NO: 8 and SEQ ID NO: 20 (Claim 15).  For claims 3-5, 7-8, and 10-11 see above 35 USC 103 rejection, Slaymaker (WO 2016/205613 Al) in view of Genbank Accession AY702076.1.
	With respect to claim 2 Slaymaker teaches a method to affect fruit-ripening by reducing ethylene production in paragraphs 1191 and 1192, where ethylene production is reduced through the use of CRISPR/Cas9 to suppress ACC Oxidase (ACO) gene expression and then regenerating a plant (Slaymaker, CRISPR ENZYME MUTATIONS REDUCING OFF-TARGET EFFECTS, December 22, 2016, WO 2016/205613 Al).  The method described by Slaymaker discloses the suppression of ACC Oxidase (ACO) gene expression using CRISPR/Cas9 and the instant claims refer to SEQ ID 20 which is described in the 
	Slaymaker does not teach the structure of ACC Oxidase in banana which would be required to target a component in an ethylene biosynthesis pathway in banana (Claim 15).
	XM_018824067.1 as evidenced by NCBI Musa acuminata Annotation Release 101 teaches the structure of Musa acuminata (Dwarf Banana) ACC Oxidase which has 100% identity to SEQ ID NO: 20 of the instant application.  XM_018824067.1 teaches an mRNA transcript variant of the ACO gene of Musa acuminata. 
At the time of filing it would have been prima facie obvious to a person of ordinary skill in the art to target the sequence disclosed in XM_018824067.1 as evidenced by NCBI Musa acuminata Annotation Release 101 encoding an ACC Oxidase gene in banana given the suggestion of Slaymaker (Claims 2 and 15).  Accordingly, claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Slaymaker in view of XM_018824067.1 as evidenced by NCBI Musa acuminata Annotation Release 101.
Response to Arguments -Claim Rejections - 35 USC § 103
	Applicant’s arguments filed 11/04/2021 have been fully considered but they are not persuasive. 
	Applicant urges that Slaymaker teaches away from the pending claims.  Applicants also argue that the approach of Slaymaker et al would lead to unpredictable results.  Further, applicant argues that the absence of supporting data in Slaymaker increases the uncertainty as to the actual results.  Finally, the secondary references do not remedy the deficiencies of Slaymaker.  
	With respect to the argument that Slaymaker teaches away from the pending claims, these arguments are not persuasive, because while Slaymaker does teach suppressing ACS expression by inserting an antisense or truncated copy of the gene into the genome, Slaymaker teaches four methods of reducing ethylene production.  The first approach described by Slaymaker in sentences 5-6 of 
	With respect to the argument that the approach of Slaymaker would lead to unpredictable results.  These arguments are not persuasive because in combination Slaymaker and Choudhury, teach the structure of ACS and a method of suppressing expression of this gene using CRISPR/Cas9 which may insert an antisense gene copy into the genome of a plant but does not necessarily insert this antisense copy and may instead disrupt the promoter or other portion of the gene.  The use of CRISPR/Cas9 to disrupt gene expression has been established in the art before the effective filing date and would not lead to unpredictable results.  
	With respect to the argument that the absence of supporting data in Slaymaker increases the uncertainty as to the actual results, these arguments are not persuasive.  These arguments are not persuasive, because while Slaymaker is generic with regards to CRISPR techniques it is specific with respect to modifying the genomes of plants to delay ripening by suppressing ACC synthase (ACS) and ACC oxidase (ACO) expression in fruit and vegetable plants in order to prevent excessive ripening before it is consumed (Slaymaker, Paragraph 001191, Sentence 5; Slaymaker, Paragraph 001191, Sentence 14; Slaymaker, Paragraph 001191, Sentences 1-4).  Additionally, Slaymaker teaches that Cas9/CRISPR systems can be applied to plants which include banana.  If following Slaymaker, a person of ordinary skill 
	Applicant urges that the ordinary artisan would not specifically select banana as a target plant from the disclosure of Slaymaker as Slaymaker only makes a single reference to banana.  Additionally applicant urges that there is no discussion in Slaymaker of any metabolic effect of ethylene which stimulates ripening.  Applicant also urges that the ordinary artisan would have no reason to select banana instead of one of the other listed plants and that Slaymaker provides no guidance that would allow one of skill in the art to arrive at the pending claims with a reasonable expectation of success.  
	This argument is not persuasive because while Slaymaker does not explicitly relate ethylene to fruit ripening, it is implicit in paragraph of 001191 of Slaymaker and in the state of the art that ethylene is associated with fruit ripening.  The paragraph begins with three sentences describing fruit ripening and the negative effects of fruit ripening and then in the fourth sentence discusses ethylene production, after reading this paragraph the ordinary artisan would understand the link between ethylene biosynthesis and fruit ripening.  Additionally, in the sentence outlined in red below it is clear that the authors link ethylene production to the ripening process, specifically they assert that the down regulation of ethylene biosynthetic genes would suppress the production of ethylene and delay fruit ripening.  

    PNG
    media_image1.png
    558
    662
    media_image1.png
    Greyscale



 Given the association of ethylene and fruit ripening and the global market for bananas the ordinary artisan would have been motivated to enhance the shelf life of banana by decreasing expression of ACS and ACO in order to increase the global supply of banana and for the economic advantage of an enhanced banana.  The ordinary artisan would choose banana as a fruit which often over-ripens before it can be eaten and one which is widely consumed throughout the world.  Finally, while Slaymaker does not reduce to practice the instant invention the invention would still be obvious in view of Slaymaker, 


Conclusion
	No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561.  The examiner can normally be reached on 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

Examiner, Art Unit 4161
/WEIHUA FAN/Primary Examiner, Art Unit 1663